Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the remarks filed on 09-26-2022.   Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
6.          Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (US PAT. 7,103,188) in view of Rubak (WO 91/07153)
     Consider Claim 1, Jones teaches a hearing protector(see fig. 1, because a hearing protector reads on earmuff and cup-shaped and noise cancellation in figs. 1-2B)  ), comprising an earmuff(see fig. 4(30)), the earmuff comprising a cup-shaped shell ( see figs. 2A, 2B) providing a sound barrier(see fig. 4), wherein the hearing protector (see fig. 1) comprises a sound inlet formed of at least one acoustic membrane(see fig. 2B(250)) that replaces a portion of the shell(see fig. 4, between speaker and microphone portion in fig. 4) , and wherein the sound inlet(see fig. 3(1)) locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction(see figs. 1-4,), wherein the anterior direction is defined in accordance to on the anatomic directions of a wearer when the hearing protector is worn (see figs. 1-4, 7, 8 and col.8, line 23-col.9, line 67); but Jone does not explicitly  hearing protector( because hearing protector’ s name does not show in Jones (US PAT. 7,103,188) reference) .
        However, Rubak teaches a hearing protector, comprising an earmuff, the earmuff comprising a cup-shaped shell(see fig. 1(4)) providing a sound barrier, wherein the hearing protector comprises a sound inlet(see fig. 1) formed of at least one acoustic membrane( acoustic membrane reads on the interior speaker’ membrane and see abstract) that replaces a portion of the shell,(see fig. 1) and wherein the sound inlet locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction (see fig. 1 and page 5-6).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Rubak in to the teaching of Jones to provide Hearing protectors of the cup shaped ear covering type should preferably be provided with a sound transfer system which is an acoustic channel (14) or an electroacoustical coupling comprising an exterior microphone and an interior loudspeaker, all adjusted such that the user can hear sound and noise at a moderate intensity level with preference for speech frequencies. An associated problem, however, is that it is impossible to determine the direction to a specific sound source, and according to the invention this problem is counteracted by shaping the outer sides (6) of the cups (2) as rough imitations of the human pinna, these outsides (6) being arranged so as to converge forwardly and having various depressions (8, 10), of which a concha imitating depression (8) is connected with the inlet (14, 16) of the sound transfer system. Also hearing protectors of the supra aural type can be designed in this manner.
   Consider Claims 2 and 3, Jones as modified by Rubak teaches the hearing protector  wherein the earmuff is formed of a front portion that faces in the anterior direction, and a rear portion facing in a posterior direction that is the direction opposite of the anterior direction, wherein the sound inlet is provided predominantly within the front portion Hz  (see figs. 15-20 and col.23, line 23-col.24, line 67); and  the hearing protector wherein the membrane exhibits a resonance frequency that is within a range of 1000 Hz to 10000 Hz (see figs. 15-20 and col.23, line 23-col.24, line 67). 
    Consider Claims 4 and 5, Jones as modified by Rubak teaches the hearing protector of any of the preceding wherein the shell is formed by a shell wall that has a smallest shell wall thickness and wherein the membrane is formed by a membrane wall that has a greatest membrane thickness, wherein the smallest shell wall thickness is greater than the greatest membrane thickness Hz  (see figs. 15-20 and col.23, line 23-col.24, line 67); and the hearing protector wherein the smallest shell wall thickness is within a range of 2 mm to 6 mm, preferably 4 mm (In Rubak, see figs. 1, 2 and page 5-6)  
      Consider Claims 6 and 7, Jones as modified by Rubak teaches the hearing protector  wherein the greatest membrane thickness is within a range of 0.1 mm to 1 mm(In Rubak, see figs. 1, 2 and page 5-6); and the hearing protector of the preceding  wherein the membrane extends in a first and a second dimension and wherein the smallest dimension in each of the first and second dimension is between 5 mm and 20 mm (In Rubak, see figs. 1. 2 and page 5-6) 
Consider Claims 8 and 9, Jones as modified by Rubak teaches the hearing protector of the preceding wherein the membrane has a circular, elongated or arced shape (see figs. 15-20 and col.23, line 23-col.9, line 67); and the hearing protector of the preceding  wherein the membrane is oriented in the anterior direction or at an angle of less than 90 degrees from the anterior direction (In Rubak, see figs. 1, 2 and page 5-6).
   Consider Claims 10 and 11, Jones as modified by Rubak teaches the hearing protector of the preceding wherein the membrane is made of a plastic material selected from among a thermoplastic polyurethane (TPU), acrylonitrile-butadiene-styrene terpolymer (ABS), polyvinylchloride (PVC), polypropylene (PP) and silicone (see figs. 1-8 and col.8, line 23-col.9, line 67); and the hearing protector the preceding comprising two or more membranes each replacing a portion of the shell, and wherein the membranes in combination form the sound inlet (see figs. 1-8 and col.8, line 23-col.9, line 67)
     Consider Claim 12, Jones as modified by Rubak teaches the hearing protector of  preceding further comprising a cushion that is arranged at the earmuff for sealing with the wearer's head around the ear (see figs. 1-8 and col.8, line 23-col.9, line 67);
        Consider Claim 13, Jones  teaches a hearing protector(see fig. 1, because a hearing protector reads on earmuff and cup-shaped and noise cancellation in figs. 1-2B)  ), comprising an earmuff(see fig. 4(30)), the earmuff comprising a cup-shaped shell ( see figs. 2A, 2B) providing a sound barrier(see fig. 4) and a cushion for sealing on a wearer's head(see figs. 1-2A), wherein the hearing protector comprises a sound inlet formed of at least one hole in the cushion(see fig. 2A), and wherein the sound inlet locally reduces the sound barrier of the cushion predominantly with respect to sound originating from an anterior direction(see figs. 1-4), wherein the anterior direction is defined in accordance to on the anatomic directions of a wearer when the hearing protector is worn (see figs. 1-4, 7, 8 and col.8, line 23-col.9, line 67); but Jone does not explicitly  hearing protector( because hearing protector’ s name does not show in Jones (US PAT. 7,103,188) reference) .
        However, Rubak teaches a hearing protector, comprising an earmuff, the earmuff comprising a cup-shaped shell(see fig. 1(4)) providing a sound barrier, wherein the hearing protector comprises a sound inlet(see fig. 1) formed of at least one acoustic membrane( acoustic membrane reads on the interior speaker’ membrane and see abstract) that replaces a portion of the shell, and wherein the sound inlet locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction (see fig. 1 and page 5-6).
      Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Rubak in to the teaching of Jones to provide Hearing protectors of the cup shaped ear covering type should preferably be provided with a sound transfer system which is an acoustic channel (14) or an electroacoustical coupling comprising an exterior microphone and an interior loudspeaker, all adjusted such that the user can hear sound and noise at a moderate intensity level with preference for speech frequencies. An associated problem, however, is that it is impossible to determine the direction to a specific sound source, and according to the invention this problem is counteracted by shaping the outer sides (6) of the cups (2) as rough imitations of the human pinna, these outsides (6) being arranged so as to converge forwardly and having various depressions (8, 10), of which a concha imitating depression (8) is connected with the inlet (14, 16) of the sound transfer system. Also hearing protectors of the supra aural type can be designed in this manner.
     Consider Claims 14 and 15, Jones as modified by Rubak teaches the hearing protector of wherein the cushion is ring-shaped and forming a head facing side for contacting a wearer's head and an outer circumferential side extending between the earmuff and the head facing side, wherein the outer circumferential side is formed of a front portion and a rear portion being located toward the anterior direction and the posterior direction, respectively, when the hearing protector is worn by a wearer, and wherein the cushion comprises at least one hole through the front portion of the outer circumferential side(see figs. 1-8 and col.8, line 23-col.9, line 67); and the hearing protector of the preceding wherein the earmuff comprises a loudspeaker(see figs. 1-8 and col.8, line 23-col.9, line 67).          

Response to Arguments
7.   Applicant's arguments filed 09-26-2022 have been fully considered but they are not persuasive. 
Applicant argued that that neither Jones nor Rubak teach or suggest the noted limitations of independent claim 1. Therefore, in any proposed combination, the two references still fail to teach or suggest the limitations of independent claim 1(see the remarks page 6,  1st paragraph).
  The examiner respectfully disagrees that argument.   Jones  discloses a hearing protector(see fig. 1, because a hearing protector reads on earmuff and cup-shaped and noise cancellation in figs. 1-2B)  ), comprising an earmuff(see fig. 4(30)), the earmuff comprising a cup-shaped shell ( see figs. 2A, 2B) providing a sound barrier(see fig. 4), wherein the hearing protector (see fig. 1) comprises a sound inlet formed of at least one acoustic membrane(see fig. 2B(250)) that replaces a portion of the shell(see fig. 4, between speaker and microphone portion in fig. 4) , and wherein the sound inlet(see fig. 3(1)) locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction(see figs. 1-4,), wherein the anterior direction is defined in accordance to on the anatomic directions of a wearer when the hearing protector is worn (see figs. 1-4, 7, 8 and col.8, line 23-col.9, line 67); but Jone does not explicitly  hearing protector( because hearing protector’ s name does not show in Jones (US PAT. 7,103,188) reference) .
        On the other hand, Rubak discloses a hearing protector(see fig. 1 and abstract), comprising an earmuff, the earmuff comprising a cup-shaped shell(see fig. 1(4)) providing a sound barrier, wherein the hearing protector comprises a sound inlet(see fig. 1) formed of at least one acoustic membrane( acoustic membrane reads on the interior speaker’s membrane and see abstract) that replaces a portion of the shell,(see fig. 1) and wherein the sound inlet locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction (see fig. 1 and page 5-6). The combination meets the limitation as recited in claim 1.
Applicant argued n further argued that that that, based on similar reasoning, neither reference teaches or suggests the limitations of independent claim 13, namely “a sound inlet formed of at least one hole in the cushion, and wherein the sound inlet locally reduces the sound barrier of the cushion predominantly with respect to sound originating from an anterior direction.” see the remarks page 6,  2nd paragraph). 
The examiner respectfully disagrees that argument.  
  Jones discloses a hearing protector(see fig. 1, because a hearing protector reads on earmuff and cup-shaped and noise cancellation in figs. 1-2B)  ), comprising an earmuff(see fig. 4(30)), the earmuff comprising a cup-shaped shell ( see figs. 2A, 2B) providing a sound barrier(see fig. 4) and a cushion for sealing on a wearer's head(see figs. 1-2A), wherein the hearing protector comprises a sound inlet formed of at least one hole in the cushion(see fig. 2A), and wherein the sound inlet locally reduces the sound barrier of the cushion predominantly with respect to sound originating from an anterior direction(see figs. 1-4), wherein the anterior direction is defined in accordance to on the anatomic directions of a wearer when the hearing protector is worn (see figs. 1-4, 7, 8 and col.8, line 23-col.9, line 67); but Jone does not explicitly  hearing protector( because hearing protector’ s name does not show in Jones (US PAT. 7,103,188) reference) .
         On the other hand,  Rubak discloses a hearing protector, comprising an earmuff, the earmuff comprising a cup-shaped shell(see fig. 1(4)) providing a sound barrier, wherein the hearing protector comprises a sound inlet(see fig. 1) formed of at least one acoustic membrane( acoustic membrane reads on the interior speaker’ membrane and see abstract) that replaces a portion of the shell, and wherein the sound inlet locally reduces the sound barrier of the shell predominantly with respect to sound originating from an anterior direction (see fig. 1 and page 5-6).  The combination meets the limitation as recited in claim 13. 
 At  based on their dependency, claims 2-12 or claims 14-15 are also rejected at least on the basis of their dependence on independent claims 1 and 13.  The 103 rejection for claims 1-15 will be maintained.
    
                                                                 Conclusion
8.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Franzen (US PAT. 8,651,229) is cited to show other related  A HEARING PROTECTOR HAVING A UNIDIRECTIONAL SOUND INLET.

10.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor, Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 10-29-2022